         Case 3:18-cv-05562-RJB Document 35 Filed 04/12/19 Page 1 of 6



 1                                                                            HON. ROBERT J. BRYAN
                                                                                NOTED: April 12, 2019
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 8
     DAVID BARTON THACKER, an                         Case No.        3:18-cv-05562-RJB
 9   unmarried man,

10                  Plaintiffs                        DEFENDANTS’ REPLY IN SUPPORT OF
                                                      MOTION FOR ATTORNEY FEES
11          v.

12   THE BANK OF NEW YORK MELLON,
     f/k/a THE BANK OF NEW YORK AS
13   TRUSTEE FOR THE
     CERTIFICATEHOLDERS OF THE
14   CWALT, INC., ALTERNATIVE LOAN
     TRUST 2007-24, MORTGAGE PASS-
15   THROUGH CERTIFICATE, SERIES
     2007-24 a national association and
16   BAYVIEW LOAN SERVICING, LLC.,

17                  Defendants.

18
                                              I. INTRODUCTION
19
            Defendants Bank of New York Mellon (“BONY”) and Bayview Loan Servicing, LLC are
20

21   entitled to attorney’s fees for being forced to litigate this case, largely because Thacker already

22   agreed to pay those fees in the event he unsuccessfully litigated his contractual duty to pay his

23   mortgage. The contract is clear, signed by Thacker, and of uncontested enforceability. In his
24   Response, Thacker does not dispute that he previously agreed to pay fees, or the reasonableness of
25
     Defendants’ rates and hours. Instead, he proffers two easily-dispensable arguments: either 1) an
26
     award of fees should be delayed until the end of a separate foreclosure sale or judicial action,
27
     despite federal rules requiring an award of fees for this case to be litigated now; or 2) the prior
28
     DEFS’ REPLY ISO MOTION FOR ATTORNEY FEES - 1                                    Klinedinst PC, Seattle
     3:18-cv-05562-RJB                                                          701 Fifth Ave., Suite 1220
                                                                               Seattle, Washington 98104
         Case 3:18-cv-05562-RJB Document 35 Filed 04/12/19 Page 2 of 6



 1   bankruptcy discharge order discharged his obligation to pay attorney’s fees here, despite his

 2   voluntary commencement of the instant litigation after the bankruptcy proceedings. Neither
 3
     argument finds support in law or logic.
 4
                                           II. ARGUMENT IN REPLY
 5
            Thacker’s objections to an award of fees fail for two reasons. First, no law or policy
 6
     warrants a delayed payment until the commencement of all litigation or actions on this matter and,
 7

 8   indeed, the Federal Rules hold otherwise. Second, Thacker voluntarily commenced the instant

 9   litigation, which Defendants could not reasonably expect at the time of the bankruptcy
10   proceedings given the meritless nature of Thacker’s arguments on the statute of limitations.
11
        1. Defendants timely sought attorney fees and no delay is warranted.
12
            As to the timing for requesting fees, the federal rules require that the party requesting fees
13
     file a motion “no later than 14 days after entry of judgement.” Fed. R. Civ. P. 54(d)(2)(B)(i). Not
14

15   only does Thacker fail to cite any authority supporting a delayed fee award, or any evidence

16   guaranteeing that future sale proceeds will cover the fees accrued to that date in addition to the

17   unpaid mortgage and interest, but the rules require that the fees associated with the instant lawsuit
18   be litigated at this time. Thacker’s fear of any “double-dipping” is misplaced; obviously
19
     Defendants cannot and will not request fees that have already been awarded in a separate and
20
     distinct case, or would any court grant such a request. (Defendants will request fees when they
21
     prevail on appeal, but that is a separate issue.)
22

23      2. Thacker voluntarily instigated the litigation, thus permitting an award of fees.

24          As to Thacker’s discharged debt, the Ninth Circuit follows a standard that “claim for

25   [attorney’s] fees incurred postpetition on account of that underlying claim is deemed to have
26
     arisen postpetition if the debtor ‘returned to the fray’ postpetition by voluntarily and affirmatively
27
     acting to commence or resume the litigation with the creditor.” In re Taggart, 548 B.R. at 289
28
     DEFS’ REPLY ISO MOTION FOR ATTORNEY FEES - 2                                    Klinedinst PC, Seattle
     3:18-cv-05562-RJB                                                          701 Fifth Ave., Suite 1220
                                                                               Seattle, Washington 98104
         Case 3:18-cv-05562-RJB Document 35 Filed 04/12/19 Page 3 of 6



 1   (quoting Bechtold v. Gillespie (In re Gillespie), 516 B.R. 586, 591 (9th Cir. BAP 2014)). The

 2   Ybarra court explicitly emphasized its prior holdings that post-petition initiation of new litigation
 3
     was a non-dischargeable “voluntary act” which warranted fees:
 4
              In sum, we have held that post-petition attorney fee awards are not discharged
 5            where post-petition, the debtor voluntarily pursued a whole new course of
              litigation, commenced litigation, or returned to the fray voluntarily. We have also
 6            endorsed the notion that by voluntarily continuing to pursue litigation post-
              petition that had been initiated pre-petition, a debtor may be held personally liable
 7
              for attorney fees and costs that result from that litigation.
 8
     In re Ybarra, 424 F.3d at 1023-24 (quoting in part Siegel v. Federal Home Loan Mortgage Corp.,
 9
     143 F.3d 525, 534 (9th Cir. 1998)). 1 “The rule is invoked to prevent a debtor from using the
10

11   discharge injunction as a sword that enables him or her to undertake risk-free postpetition

12   litigation at others' expense.” In re Taggart, 548 B.R. at 289 (citing Bechtold v. Gillespie (In re

13   Gillespie), 516 B.R. 586, 591 (9th Cir. BAP 2014)).
14            Here, Thacker “‘returned to the fray’ postpetition by voluntarily and affirmatively…
15
     commenc[ing]…litigation with the creditor.” In re Taggart, 548 B.R. at 289. He instigated the
16
     lawsuit to obtain a free house, which is separate and apart from the discharge of his personal
17
     liability on the Note. While Thacker erroneously argues that quieting title is analogous to
18

19   objecting to a claim on underlying debt, a debtor’s personal discharge does not negate a lender’s

20   ability to foreclose on the property at issue under a Chapter 7 bankruptcy, which occurred here.

21   Tehranchi v. Plan River Inv., LLC, 2011 U.S. Dist. LEXIS 164973 (C.D. Cal. Nov. 18, 2011)
22
     (“Under the Bankruptcy Code, the claim of real property in a chapter 7 bankruptcy as an exempt
23
     asset followed by a discharge to the debtor results only in a discharge of personal liability, and
24
     does not result in the automatic divestment of liens which attached to real property prior to the
25

26
     1
27     See also In re Taggart, 548 B.R. at 289 (citing Bechtold v. Gillespie (In re Gillespie), 516 B.R. 586, 591-92 (9th Cir.
     BAP 2014)) (“The Ybarra rule applies regardless of whether the litigation begins prepetition or postpetition,
28   regardless of the nature of the underlying claim, and regardless of the forum in which the postpetition litigation takes
     place.”).
     DEFS’ REPLY ISO MOTION FOR ATTORNEY FEES - 3                                                   Klinedinst PC, Seattle
     3:18-cv-05562-RJB                                                                         701 Fifth Ave., Suite 1220
                                                                                            Seattle, Washington 98104
         Case 3:18-cv-05562-RJB Document 35 Filed 04/12/19 Page 4 of 6



 1   filing of the bankruptcy petition.”) (internal brackets and quotations removed) (quoting Velazquez

 2   v. Mortgage Electronic Registration Systems, Inc., No. 2:11-CV-576 JCM (RJJ), 2011 U.S. Dist.
 3
     LEXIS 48898, 2011 WL 1599595, *3 (D. Nev. Apr. 27, 2011)). Thacker’s voluntarily initiation
 4
     of the instant case related to ownership of the real property and not the liability of that property,
 5
     and thus is not analogous to his discharged debts.
 6
              Further, Thacker’s two cited cases do not apply. In re Mason was predicated on the fact
 7

 8   that the creditor instigated the litigation, as opposed to the debtor, as Thacker did here. See In re

 9   Mason, 509 B.R. 341, 344 (Bankr. D. Colo. 2014) (“Debtor's actions in the state court judicial
10   foreclosure were defensive in nature and do not rise to the level of affirmative action or ‘returning
11
     to the fray’ which the Ninth Circuit found in Ybarra created a new post-petition debt.”). In re
12
     Castellino Villas concerned reasonably anticipated litigation commenced during the bankruptcy
13
     petition, none of which occurred here. See In re Castellino Villas, A.K.F., 836 F.3d 10236-37 (9th
14

15   Cir. 2016).2 Defendants could not have reasonably anticipated that Thacker would object to

16   quieting title by suing Defendants on a patently frivolous theory, and Thacker did not commence

17   the instant litigation during his bankruptcy. Neither case applies.
18
                                                       III. CONCLUSION
19
               Thacker’s sole arguments in his response directly contradict established rules of civil
20
     procedure, misconstrue precedent pertaining to non-dischargeable attorney fees, and ignore key
21
     facts—like his voluntary initiation of the instant litigation to obtain free title to a house, after
22

23   discharging all his debts on that house. But the material facts warranting an award of fees are

24

25   2
       “Nor did Castellino "pursue a whole new course of litigation” after receiving a discharge. Rather, it merely
26   continued to litigate the single legal action that Picerne had commenced before Castellino filed a petition in
     bankruptcy. Nothing in the agreement or in the definition of "claim" suggests that Castellino's efforts to defend itself
27   in the ongoing litigation were outside the fair contemplation of the parties…The pertinent question is whether the right
     to obtain attorneys' fees in the litigation is within the fair contemplation of the parties, and Picerne provides no reason
28   why it would not have fairly contemplated that the parties would proceed with litigation that had not been resolved in
     bankruptcy.”
     DEFS’ REPLY ISO MOTION FOR ATTORNEY FEES - 4                                                      Klinedinst PC, Seattle
     3:18-cv-05562-RJB                                                                            701 Fifth Ave., Suite 1220
                                                                                             Seattle, Washington 98104
         Case 3:18-cv-05562-RJB Document 35 Filed 04/12/19 Page 5 of 6



 1   undisputed: Thacker previously agreed to pay fees associated with the instant litigation, and the

 2   hours and rates of those fees are reasonable. Defendants respectfully request that this Court grant
 3
     their motion for fees.
 4

 5
            DATED: April 12, 2019
 6

 7                                                KLINEDINST PC

 8                                                By: s/ Gregor A. Hensrude
                                                      Gregor A. Hensrude, WSBA #45918
 9                                                By: s/ Stephanie D. Olson
                                                      Stephanie D. Olson, WSBA #50100
10                                                701 Fifth Avenue, Suite 1220
11                                                Seattle, WA 98104
                                                  Tel: (206) 682-7701
12                                                Email: ghensrude@klinedinstlaw.com
                                                          solson@klinedinstlaw.com
13
                                                  Attorneys for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFS’ REPLY ISO MOTION FOR ATTORNEY FEES - 5                                  Klinedinst PC, Seattle
     3:18-cv-05562-RJB                                                        701 Fifth Ave., Suite 1220
                                                                             Seattle, Washington 98104
         Case 3:18-cv-05562-RJB Document 35 Filed 04/12/19 Page 6 of 6



 1

 2                                     CERTIFICATE OF SERVICE
 3          I, Riley Curtis-Stroeder, hereby certify that on the date below, I electronically filed the

 4   foregoing with the U.S. District Court, Western District of Washington, using the CM/ECF
 5
     system, which will send notification of this filing to the following parties of record:
 6
     Attorney for Plaintiff                                  ☐       First Class U.S. Mail
 7   Vicente Omar Barraza, WSBA #43589                       ☐       Overnight Mail
     BARRAZA LAW PLLC                                        ☐       Legal Messenger
 8   14245 – F Ambaum Blvd SW                                       CM/ECF System - Email
     Seattle, WA 98166
 9   omar@barrazalaw.com
     vobarraza@gmail.com
10   admin@barrazalaw.com

11
            DATED this 12th day of April, 2019, at Seattle, Washington.
12

13
                                                       s/ Riley Curtis-Stroeder
14                                                     Riley Curtis-Stroeder, Legal Assistant
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFS’ REPLY ISO MOTION FOR ATTORNEY FEES - 6                                    Klinedinst PC, Seattle
     3:18-cv-05562-RJB                                                          701 Fifth Ave., Suite 1220
                                                                               Seattle, Washington 98104
